    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 1 of 32




                       UNITED STATE DISTRICT COURT
                          DISTRICT OF MINNESOTA


MADELINE PAVEK, ETHAN SYKES,
DSCC, and DCCC,
                                               Civil No. 19-cv-3000 (SRN/DTS)
                   Plaintiffs,
      v.

STEVE SIMON, in his official capacity as the   ORAL ARGUMENT REQUESTED
Minnesota Secretary of State,
                   Defendant.



        MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR
         PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF
        CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 2 of 32
                                              TABLE OF CONTENTS
                                                                                                                     PAGE


I.        INTRODUCTION ............................................................................................1
II.       BACKGROUND ..............................................................................................4

     A. The Ballot Order Statute will require that DFL candidates be listed last
        among major party candidates on all ballots distributed in Minnesota’s 2020
        general election.................................................................................................4

     B. The first-listed candidate on a ballot enjoys an electoral advantage simply
        due to ballot order. ...........................................................................................6

     C. There is a proven primacy effect that gives the first-listed candidate an
        advantage in Minnesota’s elections. ................................................................9

     D. In recent years, Minnesota has had a sizeable number of elections decided
        within the margins of advantage attributable to the primacy effect...............12

III.      ARGUMENT .................................................................................................13

     A. Plaintiffs are highly likely to succeed on the merits. .....................................14

       1. Legal Standard .............................................................................................14

       2. The Ballot Order Statute unconstitutionally burdens Plaintiffs’ fundamental
          rights............................................................................................................15

       3. The burdens the Ballot Order Statute imposes cannot be justified by any
          legitimate state interest. ..............................................................................22

     B. Plaintiffs will suffer irreparable injury absent an injunction. ........................24

     C. The balance of the equities and the public interest favor an injunction. ........26

IV.       CONCLUSION ..............................................................................................27




                                                              i
       CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 3 of 32
                                           TABLE OF AUTHORITIES
CASES                                                                                                               PAGE

Akins v. Secretary of State,
   904 A.2d 702 (N.H. 2006) .................................................................................. 20

Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty. of Albany,
   No. 03-CV-502, 2003 WL 21524820 (N.D.N.Y. July 7, 2003) ......................... 26

Burdick v. Takushi,
  504 U.S. 428 (1992) ......................................................................................14, 15

Crawford v. Marion Cty. Election Bd.,
  553 U.S. 181 (2008) ......................................................................................15, 22

Cunningham v. Adams,
  808 F.2d 815 (11th Cir. 1987) ............................................................................ 25

Day v. Robinwood W. Cmty. Improvement Dist.,
  No. 4:08CV01888 ERW, 2009 WL 1161655 (E.D. Mo. Apr. 28,
  2009) ................................................................................................................... 26

Fla. Democratic Party v. Detzner,
   No. 4:16-cv-607, 2016 WL 6090943 (N.D. Fla. Oct. 16, 2016) ........................ 25

Gould v. Grubb,
  14 Cal. 3d 661 (1975) .........................................................................7, 19, 20, 22

Graves v. McElderry,
  946 F. Supp. 1569 (W.D. Okla. 1996) .........................................................passim

Hicks v. Miranda,
   422 U.S. 332 (1975) ............................................................................................ 18

Holtzman v. Power,
  62 Misc. 2d 1020 (N.Y. Sup. Ct. 1970), aff’d, 311 N.Y.S.2d 824
  (1970) ..............................................................................................................7, 22

Jacobson v. Lee,
   No. 4:18-cv-262-MW/CAS, 2019 WL 6044035 (N.D. Fla. Nov.
   15, 2019) ......................................................................................................passim

League of Women Voters of N.C. v. North Carolina,
   769 F.3d 224 (4th Cir. 2014) ..................................................................25, 26, 27



                                                             -ii-
      CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 4 of 32
                                         TABLE OF AUTHORITIES
CASES                                                                                                          PAGE

Mann v. Powell,
  314 F. Supp. 677 (N.D. Ill. 1969), aff’d, 398 U.S. 955 (1970) ....................17, 18

Mann v. Powell,
  333 F. Supp. 1261 (N.D. Ill. 1969) .........................................................18, 25, 26

McLain v. Meier,
  637 F.2d 1159 (8th Cir. 1980) ............................................................7, 16, 19, 20

Netsch v. Lewis,
   344 F. Supp. 1280 (N.D. Ill. 1972) ...............................................................25, 26

Norman v. Reed,
  502 U.S. 279 (1992) ............................................................................................ 15

Obama for Am. v. Husted,
  697 F.3d 423 (6th Cir. 2010) ........................................................................25, 26

Reynolds v. Sims,
   377 U.S. 533 (1964) ............................................................................................ 19

San Antonio Indep. Sch. Dist. v. Rodriguez,
   411 U.S. 1 (1973) ................................................................................................ 19

Sangmeister v. Woodard,
   565 F.2d 460 (7th Cir. 1977) ..........................................................................7, 22

STATUTES

Minn. Stat. § 204D.13 .............................................................................................. 4, 5

Minn. Stat. § 206.61 ...........................................................................................2, 9, 24




                                                          -iii-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 5 of 32



                                 I.      INTRODUCTION

       The United States Constitution prohibits any state from intentionally advantaging

one political party in favor of another. But Minn. Stat. § 204D.13(2) (the “Ballot Order

Statute”) does exactly that, putting a thumb on the scale in favor of one major political

party over another in all partisan contests. In fact, the Secretary has admitted that the Ballot

Order Statute is designed to artificially influence election outcomes in order to

disadvantage the most popular major political party. See Defs.’ Memo. of Law in Supp. of

Mot. to Dismiss (“Mot. to Dismiss”), ECF No. 15, at 12 (stating that the Ballot Order

Statute is “a provision disadvantaging incumbents” and “an anti-incumbent provision,”

which serves to “mak[e] re-election marginally harder for incumbents to obtain”); id. at 4

(the Ballot Order Statute “is facially designed to make . . . single-party power over the

levers of Minnesota’s government more difficult to maintain”).

       And while the Secretary seeks to frame the Ballot Order Statute as a way for the

State to give a helping hand—albeit an unfair and unconstitutional one—to the historically

less popular Legal Marijuana Now and Grassroots-Legalize Cannabis parties, the Ballot

Order Statute actually benefits the Republican Party in the majority of races, and it has for

decades, regardless of whether other parties besides the Democratic-Farmer-Labor

(“DFL”) and Republican parties had “major party” status in a particular election year. This

has been especially true in U.S. Congressional and state legislative races, where Republican

candidates have been listed first in 62.5 and 79 percent of all races, respectively, in all years

where data was readily available. Ex. 1, Expert Rpt. of Dr. Jonathan Rodden (“Rodden




                                               -1-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 6 of 32



Rpt.”) at 15-17.1 But regardless of which party is benefited, it is undisputed that the statute

is designed to, and does, confer a significant, material advantage to one particular party.

       The arbitrary advantage conveyed by the Ballot Order Statute is the result of a well-

documented phenomenon known as “position bias” or the “primacy effect,” whereby the

candidate listed first receives an electoral advantage solely due to ballot position. In order

to diffuse the impact of this proven effect, many states rotate the order of candidates in

elections. In fact, it is for this very reason that Minnesota itself utilizes a precinct-by-

precinct rotation system to determine candidate name order in primaries and nonpartisan

races.2 The stated purpose for this rotation across precincts is “so that each name appears

on the machines or marking devices used in a municipality substantially an equal number

of times in the first, last, and in each intermediate place in the list or group in which they

belong.” MINN. STAT. § 206.61(5).

       But in general elections, when the candidates from different political parties face

off against each other for the opportunity to represent the people of Minnesota, the Ballot

Order Statute requires that candidates from major political parties whose party earned the

least support in the last statewide election are always listed first in every partisan race up

and down the ticket, except where that party runs no candidate, in which case the first-

listed spot goes to the next-least-popular major party candidate down the line. The result is


1
  All Exhibits cited are to the Declaration of Alexi M. Velez in Support of Plaintiffs’
Motion for Preliminary Injunction (“Velez Decl.”).
2
  See MINN. STAT. § 206.61; MINN. R. 8220.0825, Subp. 3; see also OFFICE OF THE MINN.
SEC’Y OF STATE STEVE SIMON, Order of Names and Offices on the Ballot,
https://www.sos.state.mn.us/elections-voting/how-elections-work/order-of-names-and-
offices-on-the-ballot/ (last visited Feb. 10, 2020).


                                              -2-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 7 of 32



a state-mandated, systemic, and entirely arbitrary disadvantage that has harmed DFL

candidates in election after election. The real losers are not only the DFL Party and their

candidates who must run against both their opponent and a significant disadvantage built

into the ballot itself, but also Minnesota voters whose voting power is directly diluted by

the Ballot Order Statute’s operation.

       There is an extensive line of precedent invalidating similar laws, including, most

recently, a decision issued in November 2019 by a federal district court in Florida,

permanently enjoining Florida’s ballot order law, which, like Minnesota’s, favored a

particular party in all partisan general elections. See generally Jacobson v. Lee, 411 F.

Supp. 3d 1249 (N.D. Fla. 2019). But the Jacobson decision is hardly novel. More than forty

years ago, the Eighth Circuit recognized in McLain v. Meier that the primacy effect exists

and confers a “ballot advantage in the first position,” holding that a statute that awarded

the first-listed spot to one party over others unconstitutionally “burden[ed] the fundamental

right to vote possessed by supporters of the last-listed candidates.” 637 F.2d 1159, 1166-

67 (8th Cir. 1980). Ten years before McLain, the U.S. Supreme Court summarily affirmed

an injunction requiring Illinois to give candidates an equal opportunity to be listed first

after a challenge to a state practice that gave certain types of candidates the advantage of

being listed first. See Mann v. Powell, 314 F. Supp. 677 (N.D. Ill. 1969) (“Mann I”), aff’d,

398 U.S. 955 (1970). There is no reason that the Court should come to any different

conclusion here.

       Plaintiffs accordingly seek to level the playing field in advance of the 2020 general

election. Plaintiffs’ claims are not dependent upon which major party will be advantaged


                                             -3-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 8 of 32



in each race on the 2020 ballot at the expense of DFL candidates, but the fact that DFL

candidates—and the party committees and voters who support them—will be intentionally

and systemically disadvantaged in every race. For this reason, Plaintiffs move for a

preliminary and permanent injunction, and also respectfully request a hearing consolidated

with trial on the merits pursuant to Rule 65(a)(2), to allow for a decision well in advance

of the November General Election to avoid the irreparable harm of the Ballot Order Statute

unconstitutionally distorting yet another of Minnesota’s otherwise fair and free elections,

while also providing sufficient time for Minnesota to implement a constitutionally-sound

method of ordering candidates on the ballot. Because all the relevant factors strongly favor

Plaintiffs’ motion, the Court should issue an order enjoining the Ballot Order Statute in

advance of the 2020 general election and require the State to use a ballot ordering system

that gives similarly-situated candidates an equal opportunity to be listed first on the ballot.

                                  II.     BACKGROUND

A.     The Ballot Order Statute will require that DFL candidates be listed last among
       major party candidates on all ballots distributed in Minnesota’s 2020 general
       election.

       The Ballot Order Statute mandates that, for every single partisan election listed on

a general election ballot in the state, the major party candidates must be listed in reverse

order of the average vote that their political party received in the last state general election.

See MINN. STAT. § 204D.13(2).3 Because DFL candidates received the highest average



3
 The provision that Plaintiffs challenge mandates that major party candidates are ordered
based on their party’s average performance in the last state general election. Plaintiffs do
not challenge the Ballot Order Statute’s tiered approach to ballot order, placing candidates



                                               -4-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 9 of 32



number of votes in the 2018 general election, all DFL candidates will be listed last—among

major party candidates—on every general election ballot in Minnesota in the 2020 general

election. In races with only two major parties involved, which historically has been most

elections and likely will be again, Republican candidates will be first. In any event, DFL

candidates have no opportunity to be listed first unless no other major party candidate is

vying for the seat in question.

       Plaintiffs, two individual Minnesota voters and two national political committees,

support and intend to continue to support DFL candidates in Minnesota. Absent an order

from this Court, Plaintiffs are guaranteed to suffer injury as a result of the Ballot Order

Statute in the coming 2020 general election.

       For example, the Ballot Order Statute will dilute Plaintiffs Madeline Pavek’s and

Ethan Sykes’s votes as compared to those of voters supporting candidates listed first in

each race, burden their ability to engage in effective efforts to elect DFL candidates, and

systematically disadvantage the candidates they support. Decl. of Madeline Pavek (“Pavek

Decl.”), ¶¶ 5-7; Declaration of Ethan Sykes (“Sykes Decl.”), ¶¶ 3-8. Furthermore, the

Ballot Order Statute will harm DSCC, a political committee whose central mission is to

support Democratic candidates for U.S. Senate, including for Minnesota’s two U.S. Senate

seats, one of which will be up for election in 2020, and DCCC, a political committee whose

central mission is to support Democratic candidates for the U.S. House of Representatives,

including for Minnesota’s eight congressional districts, all of which will also be on the


that were nominated by petition (i.e. minor party or unaffiliated candidates) lower on the
ballot than all major party candidates. See MINN. STAT. § 204D.13(3).


                                            -5-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 10 of 32



ballot in 2020. Decl. of Lucinda Guinn (“Guinn Decl.”), ¶¶ 2, 4, 13; Decl. of Sara

Schaumburg (“Schaumburg Decl.”), ¶ 2. The Ballot Order statute frustrates DSCC’s and

DCCC’s mission by putting the candidates they support at a systemic disadvantage and

requires them to expend and divert resources to combat such disadvantage. Guinn Decl.,

¶¶ 6-18, 19-21; Schaumburg Decl., ¶¶ 5-12.

B.     The first-listed candidate on a ballot enjoys an electoral advantage simply due
       to ballot order.

       “It has long been widely believed in political circles that the first-listed candidate is

more likely to win”; indeed, in a close election, political veterans have long believed that

ballot position could very well be the factor that decides the race. Schaumburg Decl., ¶ 5.

       The relevant social science entirely confirms this long-held belief. Researchers have

long understood that individuals manifest bias toward selecting the first in a set of visually-

presented options. Ex. 1, Expert Rpt. of Dr. Jonathan Rodden (“Rodden Rpt.”) at 8. This

phenomenon is referred to in the literature by many names, including the “primacy effect”

and “position bias.” Id. at 9; see also Jacobson, 411 F. Supp. 3d at 1267 (using both terms

interchangeably to refer to the phenomenon). The recent and extensive studies on this

question are in agreement: the order in which candidates are listed on the ballot has an

impact on their electoral success in virtually every jurisdiction in which the question has

been studied. See Jacobson, 411 F. Supp. 3d at 1271 (summarizing how 84% of 1,086

unique tests across 70 years of social science revealed primacy effects in elections);

Rodden Rpt. at 9 (noting that more recent studies in Ohio, North Dakota, New Hampshire,

Texas, and California have confirmed bias in favor of first-listed candidates); id. at 23-28




                                              -6-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 11 of 32



(describing how North Carolina Republicans changed a law similar to the Ballot Order

Statute after losing the governorship, and that the effect of that change demonstrates effects

of position bias); see also Ex. 2, Expert Rpt. of Dr. Jon A. Krosnick (“Krosnick Rpt.”) at

9-19 (detailing studies of position bias in elections in United States).4 The effect has been

observed in other countries, too. See Krosnick Rpt. at 19-22.

       Even before the advantage of the robust body of empirical research that now

overwhelmingly supports this proposition, there was a long history of cases finding that

the primacy effect has a real and meaningful impact on elections. See, e.g., McLain, 637

F.2d at 1166 (affirming “finding of ballot advantage in the first position”); Sangmeister v.

Woodard, 565 F.2d 460, 465 (7th Cir. 1977) (finding district court’s conclusion “top

placement on the ballot would be an advantage . . . is supported by substantial evidence”);

Graves v. McElderry, 946 F. Supp. 1569, 1576 (W.D. Okla. 1996) (finding position bias

in Oklahoma’s elections); Gould v. Grubb, 14 Cal. 3d 661, 664 (1975) (“[T]he superior

court’s finding that placement in a top ballot position affords a candidate a substantial

advantage over lower-placed candidates is supported by abundant expert testimony

introduced at trial and is consistent with parallel findings rendered in similar litigation

throughout the country.”); Holtzman v. Power, 62 Misc. 2d 1020, 1023 (N.Y. Sup. Ct.



4
  Among the recent studies to demonstrate the reasons for the advantages that accrue from
being listed first on the ballot is research demonstrating that the candidate listed first is
least harmed by proximity errors, which occur when voters fail to accurately translate their
voting intentions and mistakenly select the choice before or after their intentioned choice.
Jacobson, 411 F. Supp. 3d at 1273-74 (discussing evidence that “voters intending to vote
for the first-listed candidate make fewer ‘proximity errors’ than do voters intending to vote
for candidates listed in lower positions within an office block”).


                                             -7-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 12 of 32



1970), aff’d, 311 N.Y.S.2d 824 (1970) (“It was found herein as a matter of fact that there

is a distinct advantage to the candidate whose name appears first on a ballot. Aside from

the factual determination, such a belief appears to be so widespread and so universally

accepted as to make it almost a matter of public knowledge.”). And in the only case in

which the U.S. Supreme Court has considered a challenge to a state practice that similarly

gave certain types of candidates the advantage of being placed first on the ballot, the Court

summarily affirmed the lower court’s preliminary injunction requiring the State to use a

ballot order system that gave candidates an equal opportunity to be listed first on the ballot.

See Mann I, 314 F. Supp. 677.

       The most recent in this parade of precedent came in the form of a permanent

injunction issued by a federal district court late last year, in which the court invalidated a

ballot order law that, just like Minnesota’s, required that in all partisan general elections,

one political party be afforded the discrete, undeniable, and significant windfall attributable

to being listed first on the ballot. Jacobson, 411 F. Supp. 3d at 1254-56. The difference,

the court noted, between it and the raft of cases listed above was that Jacobson represented

“the first time” that a court had “a fully developed evidentiary record upon which to

evaluate a ballot order claim.” Id. at 1267. The defendants there raised a “hodgepodge” of

arguments in opposition, but most, the court noted, were designed to convince the court to

avoid reaching the merits. Id. at 1256. When those arguments were disposed of, the court

observed, “the issues presented in this case are not novel”; in fact, “[i]n a jurisprudential

sense, they are not even particularly challenging.” Id. at 1258. In the end, the court easily

found that the Constitution could not sustain the ballot order statute at issue, through which


                                              -8-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 13 of 32



the state “put its thumb on the scale and award[ed] an electoral advantage” to a particular

major party. Id. at 1255; see also id. at 1276.

       Other provisions in Minnesota law have long acknowledged the advantage

conferred on the first-listed candidate because of ballot order, requiring that, in non-

partisan and primary elections, ballot order must be rotated on a precinct-by-precinct basis.

See MINN. STAT. § 206.61(5); MINN. R. 8220.0825; supra at OFFICE OF THE MINN. SEC’Y

OF STATE STEVE SIMON,     Order of Names and Offices on the Ballot. That system was put

into place expressly “so that each name appears on the machines or marking devices used

in a municipality substantially an equal number of times in the first, last, and in each

intermediate place in the list or group in which they belong.” MINN. STAT. § 206.61(5); see

1984 Minn., c. 447, § 7, eff. Jan. 1, 1985. Yet, for some reason, when opposing parties face

off against each other in partisan races, the Ballot Order Statute prohibits that same equality

of opportunity.

C.     There is a proven primacy effect that gives the first-listed candidate an
       advantage in Minnesota’s elections.

       Dr. Jonathan Rodden, a professor of political science at Stanford University who

was qualified as an expert on the issues of position bias in Jacobson v. Lee, where the court

found his “methods and analysis reasonable, reliable, and credible,” confirms that ballot

order matters in Minnesota general elections. Rodden Rpt. at 22; see also Jacobson, 411

F. Supp. 3d at 1272. Specifically, Dr. Rodden finds that, on average, Republicans have

enjoyed a 2.6 percentage point advantage in vote share when they are listed first on

Minnesota general election ballots under the Ballot Order Statute. Rodden Rpt. at 4, 19.




                                              -9-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 14 of 32



The advantage is even higher when Republicans are running for an open seat, where it

averages 2.9 percentage points. Id. at 4, 20. Dr. Rodden finds that other major parties—as

the Legal Marijuana Now and Grassroots-Legalize Cannabis parties will be in the 2020

general election—also enjoy electoral advantages when they are listed first on the ballot.

Id. at 22-23. For example, the overall advantage associated with being listed first on the

ballot for Reform/Independence Party candidates is 4.2 percentage points, which increases

to 5.5 percentage points in open seats. Id. at 22. Green Party candidates have benefitted

from a smaller electoral advantage in the relatively few races in which they have appeared

at the top of the ballot: 1.3 percentage points. Id. at 23. Nevertheless, Dr. Rodden concludes

that, “in Minnesota general elections, other things equal, a party’s candidates can expect to

receive an electoral bonus when they are listed first.” Id. at 23.

       In addition, Dr. Rodden found that that since 2000, for example, Republican

candidates have been listed first in a whopping 79 percent of all state legislative races in

Minnesota, despite that: the Independence Party enjoyed major party status under

Minnesota law from 1994 through 2004, the Green Party had major party status from 2002

to 2004, and the Constitution Party had major party status in 2000. Rodden Rpt. at 1, 11.

Indeed, except for the Independence Party that was listed first in state legislative races a

mere 8.5 percent of the time overall in state legislative races analyzed, none of the other

smaller major parties that have achieved major status have been listed first even two percent

of the time. Id. at 17. This is because, as Dr. Rodden concludes, “[c]andidates from smaller

[major] parties rarely run” for state legislative office. Id.




                                              -10-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 15 of 32



       Similarly, Dr. Rodden found that Republican Party candidates have been listed first

in 62.5 percent of all U.S. Congressional races since 1982, because “[s]maller [major]

parties are listed first in Congressional races less frequently simply because their

candidates file for races less frequently” than candidates of the DFL or Republican parties.

Id.; see also id. at Table 2. As a result, there is no denying that, in practice, the Ballot Order

Statute has most often conferred its full benefit on the Republican Party, its candidates, and

its voters since the statute’s inception.5 And, contrary to the Secretary’s unsupported

speculation that the Legal Marijuana Now and Grassroots-Legalize Cannabis parties will

prove to be some never-before-seen exception in 2020, there is no basis for this assertion

in history. See Sec’y’s Reply in Support of Mot. to Dismiss, ECF No. 20, at 4-8.




5
  Regardless of whether it will be procedurally easier for the Legal Marijuana Now and
Grassroots-Legalize Cannabis parties to qualify candidates in 2020 than it was in prior
years, the Legal Marijuana Now Party ran only four candidates in 2018, despite there being
149 partisan state and federal races on the ballot, and the Grassroots-Legalize Cannabis
Party ran a total of only three candidates. See Pls. Resp. in Opp. to Mot. to Dismiss, ECF
No. 18, at 11. In other words, these parties ran candidates in only 2% of partisan state and
federal races. Id. In 2016, the Grassroots-Legalize Cannabis party ran zero candidates in
the total of 210 partisan state and federal races, and the Legal Marijuana Now Party ran
only five, which again accounted for only 2% of races. And these parties are not outliers
in this regard—instead, these numbers are consistent with what other major parties have
run, even when they qualified for the first-listed spot on the ballot. For example, in 2014
when the Independence Party had major party status and was, as the Legal Marijuana Now
and Grassroots-Legalize Cannabis parties are now, guaranteed the first-listed position on
the ballot, it ran only 12 out of a possible 147 candidates in partisan state and federal races.
And in all but one other 2014 partisan state or federal race, where the DFL candidate ran
entirely unopposed and which was also the only instance in which the DFL candidate was
listed first, it was the Republican Party candidate that was listed first and therefore received
the full benefit of the primacy effect, for a total of 134 out of 147 races, or just over 91
percent of the time.


                                              -11-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 16 of 32



       Even if, however, the Secretary was correct in his unsupported claim that the Legal

Marijuana Now and Grassroots-Legalize Cannabis parties are likely to run candidates in

virtually every race on the ballot (which he is not) the Ballot Order Statute would still be

unconstitutional. The state has no legitimate interest in intentionally benefiting a chosen

political party—or always disadvantaging a party—with the intent of distorting, even

marginally, the outcomes of our fair and free elections. See supra at 7-9 (collecting cases);

see also infra at 22-24 (same). Not surprisingly, the Secretary offers not a single decision

from any court anywhere in support of his astounding position that the Ballot Order Statute,

which he admits was designed to benefit one similarly-situated major party over all others,

does not offend first principles of our very democracy. See generally Mot. to Dismiss;

Sec’y’s Reply in Support of Mot. to Dismiss.

D.     In recent years, Minnesota has had a sizeable number of elections decided
       within the margins of advantage attributable to the primacy effect.

       Minnesota has a history of close elections.6 In 2018, two open congressional seats

in which Republican Party candidates won were decided by margins within five percentage

points. Most notably, in Minnesota’s 1st congressional district, the Republican candidate

won 50.1 percent of the vote to the DFL candidate’s 49.7 percent—a margin of 0.4

percentage points, which is well below the 2.9 percentage-point advantage that Dr. Rodden

found for Republican candidates in open seats. Several State House seats were also won




6
 All election results cited herein are publicly available at the Election Results page of the
Minnesota Secretary of State’s website,
https://www.sos.state.mn.us/elections-voting/election-results/.


                                            -12-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 17 of 32



by low margins, including District 47B (0.5 points), District 37B (0.7 points), and District

54B (2.1 points).

       There is no reason to expect that 2020 will be any different. To the contrary,

Minnesota voters will cast ballots in not only the presidential election, but a race for U.S.

Senate, a full 8 seats in the U.S. House of Representatives, every seat in the Minnesota

House of Representatives, and every seat in the Minnesota Senate, not to mention countless

other races up and down the ticket. See Guinn Decl., ¶ 24; Schaumburg Decl., ¶ 3. Many

of these races are already predicted to be competitive, and political party committees have

started marshaling resources to support their party’s candidates. Guinn Decl., ¶¶ 16-18;

Schaumburg Decl., ¶¶ 3, 11. Yet, under the Ballot Order Statute, Republican candidates

will enter many of those races with a significant head start over their DFL opponents, for

no other reason than Republican candidates performed worse on average than DFL

candidates in the 2018 general election.

                                   III.    ARGUMENT

       Plaintiffs are entitled to preliminary and permanent injunctive relief because they

have met their burden under the relevant standards, which are: “(1) the threat of irreparable

harm to the movant; (2) the state of the balance between this harm and the injury that

granting the injunction will inflict on other parties litigant; (3) the probability that movant

will succeed on the merits; and (4) the public interest.” Home Instead, Inc. v. Florance,

721 F.3d 494, 497 (8th Cir. 2013) (quotations omitted); see also Winter v. Nat. Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008)); Jacobson, 411 F. Supp. 3d at 1283 (listing same

criteria for permanent injunction and finding all satisfied); Amoco Prod. Co. v. Vill. of



                                             -13-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 18 of 32



Gambell, Alaska, 480 U.S. 531, 546 n.12 (1987) (“The standard for a preliminary

injunction is essentially the same as for a permanent injunction with the exception that the

plaintiff must show a likelihood of success on the merits rather than actual success.”).

A.     Plaintiffs are highly likely to succeed on the merits.

       Plaintiffs are not just substantially but highly likely to prevail on their claims that

the Ballot Order Statute is unconstitutional. As in Jacobson, on its face, Minnesota’s Ballot

Order Statute treats similarly situated major political parties, their candidates, and the

voters who support them differently, while also burdening the fundamental constitutional

rights of these voters. The resulting harm to Plaintiffs is irreparable and cannot be justified

by any legitimate state interest.

       1.     Legal Standard

       When an election law’s classification of candidates or burden on voting rights is

challenged on constitutional grounds, courts apply the “Anderson-Burdick” standard. See

Jacobson, 411 F. Supp. 3d at 1266-68 (applying Anderson-Burdick to challenge to Florida

ballot order statute functionally identical to Minnesota’s Ballot Order Statute); Graves, 946

F. Supp. at 1578-79 (applying Anderson-Burdick to ballot order statute that favored

Democrats and finding it unconstitutional); see also Tex. Indep. Party v. Kirk, 84 F.3d 178,

182-83 (5th Cir. 1996). That standard requires the Court to “weigh the character and

magnitude of the asserted injury to [voting rights] against the precise interests put forward

by the State as justifications for the burden imposed by its rule,” Tex. Indep. Party, 84 F.3d

at 182, “taking into consideration ‘the extent to which those interests make it necessary to

burden the plaintiff’s rights.’” Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting



                                             -14-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 19 of 32



Anderson v. Celebrezze, 460 U.S. 780, 789 (1983)). It is a “flexible” sliding scale, where

“the rigorousness of [the court’s] inquiry depends upon the extent to which [the challenged

law] burdens [voting rights].” Id. When a challenged law subjects voting rights to a

“severe” restriction, it “must be narrowly drawn to advance a state interest of compelling

importance.” Norman v. Reed, 502 U.S. 279, 280 (1992). Less severe burdens remain

subject to balancing: “[h]owever slight” the burden on voting rights “may appear,” “it must

be justified by relevant and legitimate state interests ‘sufficiently weighty to justify the

limitation.’” Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (controlling

op.) (quoting Norman, 502 U.S. at 288-89).

       2.     The Ballot Order Statute unconstitutionally burdens Plaintiffs’
              fundamental rights.

       On its face, the Ballot Order Statute treats the candidates of the favored party—i.e.,

that party whose candidate received the least votes, on average, in the last statewide

election—differently from the candidates of all other major political parties. That

differential treatment works to the systemic and significant disadvantage of all other

similarly-situated major party candidates. Courts that have considered challenges to similar

schemes have easily and consistently found them unconstitutional.

       Every court to address the question has held that the Constitution prohibits a state

from giving an artificial electoral advantage to any particular party as a result of the

primacy effect. It is of no moment whether the statute affords the primacy effect’s windfall

to the least popular party, or to the most popular party, or to the party that represents the

incumbent for a particular office, or to the party with the tallest or shortest average height




                                            -15-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 20 of 32



of its candidates. In McLain v. Meier, which is on all fours with this case and also binding

on this Court, the Eighth Circuit invalidated a statute that reserved the first position on the

ballot for the party that received the most votes in the last congressional election. 637 F.2d

at 1166. In Graves v. McElderry, a federal district court applied Anderson-Burdick to strike

down an Oklahoma law that mandated that Democrats be listed first in each race on every

general election ballot. 946 F. Supp. at 1582; see also id. at 1580 (finding “no legitimate

State interest . . . can possibly be served by the selection of one particular party’s

candidates for priority position on every General Election ballot”) (emphasis added). The

list of cases goes on. See, e.g., Sangmeister, 565 F.2d at 468 (“This court will not accept a

procedure that invariably awards the first position on the ballot to . . . the incumbent’s

party.”) (citation omitted); Netsch v. Lewis, 344 F. Supp. 1280 (N.D. Ill. 1972) (holding

statute prescribing ballot order by past electoral success violated equal protection); Gould,

14 Cal. 3d at 664 (explaining how “any procedure which allocates such advantageous

positions to a particular class of candidates inevitably discriminates against voters

supporting all other candidates”); Holtzman, 62 Misc. 2d at 1024-25 (holding system

requiring incumbent at top of ballot unconstitutional).

       Most recently, in Jacobson, the Court invalidated a statute that favored one

particular major political party by giving it first placement in all partisan races on the ballot

based on the vote totals of a prior unrelated election, just like Minnesota’s. Jacobson, 411

F. Supp. 3d at 1286-87; see also Rodden Rpt. at 1 (comparing Minnesota’s Ballot Order

Statute with those of “[o]ther U.S. states, like Florida, Georgia, and Texas, [which] have

also adopted statutes dictating that the order of names on the ballot is determined by the


                                              -16-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 21 of 32



outcomes of a preceding general election” and noting that the only difference being that,

where other states give first position to the most popular major party, Minnesota gives the

first-listed position to the least popular major party). As the Jacobson Court noted, it was

the favoritism of one major political party over all others that offended the Constitution,

not how the state determined which similarly-situated party it would favor. See Jacobson,

411 F. Supp. 3d at 1261, 1276 (the Florida statute unconstitutionally “allocates the primacy

effect vote to groups of candidates on the sole basis of their partisan affiliation” and the

statute is not nonpartisan or politically neutral simply because it allows for ballot order to

change each election cycle, but simply that “the direction of the statute’s partisanship

changes depending on circumstances”). In other words, the fact that Minnesota’s Ballot

Order Statute favors the party with the least votes is wholly immaterial. States have no

business or legitimate state interest in distorting election results. Full stop.

       And these cases are consistent with Mann v. Powell, the only opportunity that the

U.S. Supreme Court has had to consider the constitutionality of a ballot ordering system

that gave one category of candidates a systemic advantage. In those proceedings, the

district court issued a preliminary injunction suspending an Illinois practice that ordered

candidates on the ballot based on the order in which their nominating petition was received

and, when two nominating petitions were received simultaneously, favored incumbents.

Mann I, 314 F. Supp. at 679. The district court found the systemic favoring of

incumbents—even when only to break a tie—unconstitutional, and issued a preliminary

injunction requiring that the ballot order in the upcoming election be determined by

“nondiscriminatory means by which each” similarly-situated candidate (i.e., those whose


                                              -17-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 22 of 32



petitions were received at the same time) must “have an equal opportunity to be placed first

on the ballot.” Id.7 The Supreme Court summarily affirmed that ruling, which remains

binding precedent upon this court. See Hicks v. Miranda, 422 U.S. 332, 344 (1975)

(holding “that the lower courts are bound by summary decisions by this Court until such

time as this Court informs them that they are not”) (quotation marks omitted); see also

Jacobson, 411 F. Supp. 3d at 1256-57 (“The summary affirmance of Mann would alone

compel the conclusion that Plaintiffs’ claims are justiciable.”); see also id. at 1267 (“[T]he

Supreme Court’s summary affirmance in Mann indicates ballot order claims implicate the

Equal Protection Clause.”).

       Mann’s reasoning applies equally here: like the Illinois law, Minnesota’s ballot

order statute arbitrarily grants top ballot placement, and thus electoral advantage, to one

class of candidates, burdening the candidates of all other similarly-situated political parties.

Again, Minnesota’s Ballot Order Statute is no more constitutional because it places the full

advantage of the primacy effect on one particular party because it was the least popular in

the last statewide election than it would be for favoring one particular political party over

those similarly situated for any other reason. And the scores of cases that Plaintiffs have

cited throughout this litigation, including in their Complaint, demand the same result here:

the Ballot Order Statute is unconstitutional.




7
 The lower court would later issue a permanent injunction. Mann v. Powell, 333 F. Supp.
1261, 1267 (N.D. Ill. 1969) (“Mann II”); see also id. (rejecting argument that “favoring
certain candidates on the basis of ‘incumbency’ or ‘seniority’ is constitutionally
permissible”).


                                             -18-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 23 of 32



       The weight of precedent recognizes not only the advantage the primacy effect

bestows on first-listed candidates, but also the heavy burden on the rights of voters whose

preferred candidates appear later. For instance, in Gould v. Grubb, the court relied on U.S.

Supreme Court precedent to find that a statute that placed the incumbent first on the ballot

operated to “substantially” and unconstitutionally “dilute[] the weight of votes of those

supporting nonincumbent candidates.” 14 Cal. 3d at 672. In Graves, the court similarly

found that “the existence of position bias arising from ballot configuration” infringes upon

voters’ constitutional rights “by negating the weight or impact” of their votes. 946 F. Supp.

at 1579. And, in McLain, the Eighth Circuit found that a system that placed candidates of

the party that received the most votes in the last North Dakota congressional election first

unconstitutionally “burden[ed] the fundamental right to vote possessed by supporters of

the last-listed candidates.” 637 F.2d at 1167. Because the Ballot Order Statute imposes the

same harm to Plaintiffs here, McLain controls and demands the same result.

       These authorities are consistent with long-standing Supreme Court authority

recognizing that voters have the right, “implicit in our constitutional system, to participate

in state elections on an equal basis with other qualified voters.” San Antonio Indep. Sch.

Dist. v. Rodriguez, 411 U.S. 1, 35 n.78 (1973). “[A]n individual’s right to vote for state

legislators is unconstitutionally impaired when its weight is in a substantial fashion diluted

when compared with votes of [other] citizens.” Reynolds v. Sims, 377 U.S. 533, 568 (1964).

       The practical effect of the Ballot Order Statute directly infringes upon that right.

Because more Democratic voters must turn out and support their candidates to counteract

the state-mandated advantage that the Ballot Order Statute confers on the Legal Marijuana


                                            -19-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 24 of 32



Now and Grassroots-Legalize Cannabis parties in those few races in which either run

candidates, or, far more typically, when the Ballot Order Statute confers its advantage on

the Republican Party, the power of voters supporting non-DFL candidates is enhanced,

such that one Legal Marijuana Now, Grassroots-Legalize Cannabis, or Republican voter

effectively has more voting power than one DFL voter. See Pavek Decl., ¶¶ 6-7; Sykes

Decl., ¶ 7; Guinn Decl., ¶¶ 14-16, 20; Schaumburg Decl., ¶¶ 7-9.

       Given the Ballot Order Statute’s persistent and blanket favoritism of candidates who

received the least number of votes, on average, in the last statewide election over similarly-

situated candidates from all other major parties, the Court could and should find it

unconstitutional even if Minnesota had never had a close election that had come within the

margin of advantage conferred on first-listed candidates under the Ballot Order Statute. See

McLain, 637 F.2d at 1159 (holding ballot order system unconstitutional where plaintiff

candidate received only 1.5% of the vote); Graves, 946 F. Supp. at 1576-81 (finding ballot

order system unconstitutional, based on “some measure of position bias exist[ing] in

Oklahoma’s General Election”); Akins v. Secretary of State, 904 A.2d 702, 707 (N.H. 2006)

(striking down statute on finding “that the primacy effect influences, even to a small

degree, the outcome of New Hampshire elections”); Gould, 14 Cal. 3d at 668 (finding

“significant,” but unquantified, advantage accrued to candidates even in high-visibility

elections); see also Jacobson, 411 F. Supp. 3d at 1272.

       But it is even more troubling because, as Minnesota sees more and increasingly

close elections, the dangers posed by the Ballot Order Statute become all the more severe.

See Jacobson, 411 F. Supp. 3d at 1281 (noting that, given the closeness of Florida elections,


                                            -20-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 25 of 32



“the practical burden” of Florida’s ballot order statute is “severe indeed”). Minnesota has

had a significant number of elections decided well within the margin of advantage that is

conferred by the Ballot Order Statute—in fact, this was true several times over just looking

at election data from 2018 alone. See supra at II.D. Looking forward, multiple competitive

elections are projected for Minnesota in 2020, including but not limited to the races to

represent Minnesotans in the U.S. House of Representatives for Minnesota’s First and

Second Congressional Districts. See Guinn Decl., ¶¶ 17-18. Those chances will be

artificially depressed, however, if the 2020 election is conducted on the unlevel playing

field that the Ballot Order Statute mandates.

       Demographic and partisan data show that the number of close elections in 2018 are

likely to become the rule rather than the exception in Minnesota. See Guinn Decl., ¶¶ 17-

18; see also Pavek Decl., ¶ 6; Sykes Decl., ¶ 4; see also Ex. 3, Jeffrey M. Jones, Red States

Outnumber Blue for First Time in Gallup Tracking, GALLUP (Feb. 3, 2016) (“Ohio, North

Carolina, Minnesota, Wisconsin and Florida are the most evenly balanced states politically,

with less than one point separating Democratic and Republican Party preferences in those

states”); Rodden Rpt. at 12-13 (“Minnesota statewide elections are often quite competitive

between the DFL and Republicans”); see also id. at Figure 1 (tracking average votes per

candidate by party in Minnesota statewide races since 1982).

       For all these reasons, Plaintiffs are highly likely to be able to prove that the Ballot

Order Statute significantly injures their fundamental rights. Accordingly, under Anderson-

Burdick, the statute is subject to heightened scrutiny and may only be maintained if the

Secretary can demonstrate that legitimate and relevant interests justify the imposition of


                                            -21-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 26 of 32



the burden. Jacobson, 411 F. Supp. 3d at 1282 (subjecting Florida’s ballot ordering law to

heightened scrutiny under Anderson-Burdick). He cannot begin to do so.

       3.     The burdens the Ballot Order Statute imposes cannot be justified by
              any legitimate state interest.

       The burdens imposed on Plaintiffs’ fundamental rights are substantial, requiring that

the Court apply heightened scrutiny to their claims. See id.; see also Gould, 14 Cal. 3d at

675. But even if the Ballot Order Statute were subject to a less stringent level of scrutiny,

it would still not survive challenge. See Jacobson, 411 F. Supp. 3d at 1282 (“Florida’s

current ballot order scheme cannot satisfy even the extremely deferential rational-basis

standard under the Anderson/Burdick framework.”); Graves, 946 F. Supp. at 1580 (finding

no legitimate state interest in always placing one major political party first on the ballot);

Holtzman, 62 Misc. 2d at 1024 (no rational basis for “such favoritism to a candidate merely

on the basis of his having been successful at a prior election”); Sangmeister, 565 F.2d at

467 (ballot order system did not further “any substantial state interest”).

       Anderson-Burdick requires that in balancing the burdens against the state’s interest

in imposing those burdens, the Court must analyze the specific justifications given by the

State in the particular case before it. See Crawford, 553 U.S. at 190 (“Rather than applying

any ‘litmus test’ that would neatly separate valid from invalid restrictions . . . a court must

identify and evaluate the interests put forward by the State as justifications for the burden

imposed by its rule, and then make the ‘hard judgment’ that our adversary system

demands.”); Jacobson, 411 F. Supp. 3d at 1277 (noting that state’s identified interests for




                                             -22-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 27 of 32



its ballot ordering law were “not quite on point with the Anderson/Burdick standard”

because they were not interests in the specific law at issue).

       Here, the arguments put forth by the Secretary to justify the State’s interest in the

Ballot Order Statute vividly demonstrate precisely why the Ballot Order Statute is

unconstitutional. See Mot. to Dismiss at 4, 12. The Secretary states that the Ballot Order

Statute was designed for the singular purpose of distorting election outcomes by

“disadvantaging incumbents” and “making re-election marginally harder for incumbents

to obtain.” Mot. to Dismiss at 12. These admissions are extraordinary. The State has no

legitimate interest in tipping the scale in what should be our free and fair elections, and our

Constitution plainly prohibits any such interference. As the court stated in Graves v.

McElderry, “no legitimate State interest . . . can possibly be served by the selection of one

particular party’s candidates for priority position on every General Election ballot.” 946 F.

Supp. at 1580; see also id. at 1581 (“Political patronage is not a legitimate state interest

which may be served by a state’s decision to classify or discriminate in the manner in which

election ballots are configured as to the position of candidates on the ballot.”); see also

Gould, 14 Cal. 3d at 664 (regardless that ballot order statute favored incumbents, in

particular, finding the statute unconstitutional because it “establishe[d] two classifications

of candidates for public office” and therefore imposed “a very ‘real and appreciable impact’

on the equality, fairness and integrity of the electoral process.’”).

       The Secretary claims the State is empowered to interfere with fair and free elections

for the benefit of a specific major political party and its candidates, as long as the particular

party is not the most popular overall. But the Secretary cites not a single case to support


                                              -23-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 28 of 32



that remarkable proposition. And for good reason: counsel is not aware of a single case

from any jurisdiction ever recognizing such a state interest at all, let alone holding that such

an interest is legitimate. Simply put, there is no state interest in intentionally giving any

political party or its candidates a boost at the expense of the rights of other parties and the

Minnesotan voters who support them. The very notion is offensive to first principles of our

democratic system.

       Indeed, if a fixed ballot order is inappropriate for non-partisan and primary races,

because it would make those elections unfair, see MINN. STAT. § 206.61; MINN. R.

8220.0825, it cannot be that those same concerns do not persist into the general election.

If anything, those concerns are even more momentous when the candidates of different

political parties face off against each other. See Jacobson, 411 F. Supp. 3d at 1280 (noting

that “voter confidence in the integrity of Florida’s elections process would actually be

undermined by Florida’s present ballot order scheme”).

       In sum, because the Ballot Order Statute imposes significant burdens without

legitimate state interests, Plaintiffs are substantially likely to succeed on their claims.

B.     Plaintiffs will suffer irreparable injury absent an injunction.

       The heavy thumb that the Ballot Order Statute puts on the scale in every single

partisan general election in favor of the major party that earned the least number of votes

on average in the last statewide election causes substantial and irreparable injury to

Plaintiffs and must be remedied as soon as possible, in time for the practice to be changed

before the November election. The DSCC and DCCC intend to commit significant

resources to support the election of Democrats up and down the ticket in Minnesota in the



                                              -24-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 29 of 32



2020 election. See Schaumburg Decl., ¶¶ 4, 11; Guinn Decl., ¶ 20. Unless the Ballot Order

Statute is enjoined, it will severely hamper those efforts. See Guinn Decl., ¶¶ 21-22; see

also Schaumburg Decl., ¶ 12. Once the election has come and gone, those serious injuries

to Plaintiffs cannot be “undone through monetary remedies”—the injury becomes

irreparable. Cunningham v. Adams, 808 F.2d 815, 821 (11th Cir. 1987); see also League

of Women Voters of N.C. v. North Carolina (“The League”), 769 F.3d 224, 247 (4th Cir.

2014); Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2010) (“OFA”); Fla.

Democratic Party v. Detzner, No. 4:16-cv-607, 2016 WL 6090943, at *8 (N.D. Fla. Oct.

16, 2016); Netsch, 344 F. Supp. at 1280-81; Mann II, 333 F. Supp. at 1267.

      In addition, Minnesota voters who support DFL candidates, including Plaintiffs

Madeline Pavek and Ethan Sykes, will also suffer irreparable harm through the systemic

dilution of their voting power absent an injunction. See Pavek Decl., ¶ 7 Sykes Decl., ¶ 7.

Simply put, the Ballot Order Statute makes their votes carry less weight and effectively

gives voters who support the Legal Marijuana Now Party, or, if it runs no candidate, the

Grassroots-Legalize Cannabis Party, or, if it runs no candidate, the Republican Party, more

voting power—another injury which no relief after the election can remedy. Pavek Decl.,

¶¶ 6-7; Sykes Decl., ¶ 7; Guinn Decl., ¶¶ 12-16; Schaumburg Decl. ¶¶ 7-9.

      This is in sharp contrast to the Ballot Order Statute’s impact on the voting power of

voters who support the Legal Marijuana Now Party—or, if it runs no candidate, the

Grassroots-Legalize Cannabis Party, or, if it runs no candidate, the Republican Party—

which it enhances, such that one of those voters has effectively more voting power than

one DFL voter.


                                           -25-
     CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 30 of 32



       Because these harms, which strike at the very heart of the functioning of a fair and

democratic society, cannot be remedied post-election, they are also irreparable. See Netsch,

344 F. Supp. at 1280-81 (recognizing “[t]he constitutional rights of the plaintiffs, and all

persons similarly situated, will be irreparably damaged unless the temporary order sought

herein is granted” prohibiting “granting priority to candidates by reason of incumbency

and seniority”); Mann II, 333 F. Supp. at 1267 (permanently enjoining ballot order system

after recognizing “the difficulty of fashioning relief after ballots have been certified”); Day

v. Robinwood W. Cmty. Improvement Dist., No. 4:08CV01888 ERW, 2009 WL 1161655,

at *3 (E.D. Mo. Apr. 28, 2009); Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cty.

of Albany, No. 03-CV-502 (NAM/DRH), 2003 WL 21524820, at *3 (N.D.N.Y. July 7,

2003); see also The League, 769 F.3d at 247 (finding harm irreparable because “once the

election occurs, there can be no do-over and no redress”); OFA, 697 F.3d at 436.

C.     The balance of the equities and the public interest favor an injunction.

       The public interest and the balance of the equities also weigh heavily in Plaintiffs’

favor. First, as a general matter, a preliminary injunction preventing the enforcement of an

unconstitutional law serves the public interest. See, e.g., Rodgers v. Bryant, 942 F.3d 451,

458 (8th Cir. 2019). Second, in weighing the equities, on one side of the scale are the

significant burdens imposed on Plaintiffs, who must compete and vote on an uneven

playing field under a system that delegitimizes the very premise of representational

government, while on the other side is the State, which, if an injunction is issued, will face

minimal administrative burdens in ordering names on a ballot using a more equitable




                                             -26-
    CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 31 of 32



system. Indeed, Minnesota already administers a fairer system in non-partisan and primary

elections. See Guinn Decl., ¶ 23.

       The public interest is particularly served by issuing an injunction in a case where

voting rights are at issue because “[t]he public has a ‘strong interest in exercising the

fundamental political right to vote.’” The League, 769 F.3d at 248 (citations omitted). If

the Ballot Order Statute is not enjoined, it will directly interfere with the fundamental right

to vote of thousands of Minnesota voters, including Plaintiffs, as well as the elections of

the DFL candidates running in 2020 who are members of and supported by Plaintiffs. See

Guinn Decl., ¶ 15; Schaumburg Decl., ¶ 9; Pavek Decl., ¶ 7 Sykes Decl., ¶ 7. Further, this

is not an election law that operates in some way to protect the integrity of Minnesota’s

elections. To the contrary, the continued implementation of the law, which systemically

advantages one major political party over all others, in races up and down the ticket and

across the state, serves to damage the integrity of Minnesota’s elections. See Pavek Decl.,

¶ 6; Sykes Decl., ¶ 7; see also Jacobson, 411 F. Supp. 3d at 1277. For all these reasons, the

public interest, too, strongly favors an injunction.

                                    IV.   CONCLUSION

       For these reasons, Plaintiffs respectfully request that the Court issue a preliminary

injunction: (1) enjoining the Ballot Order Statute in advance of the 2020 general election,

and (2) requiring the State to use a ballot ordering system that gives similarly-situated

candidates an equal opportunity to be listed first on the ballot.




                                             -27-
   CASE 0:19-cv-03000-SRN-DTS Document 24 Filed 02/14/20 Page 32 of 32




DATED: February 14, 2020         GREENE ESPEL PLLP

                                 s/      Sybil L. Dunlop

                                 Sybil L. Dunlop (Reg. No. 390186)
                                 222 South Ninth Street, Suite 2200
                                 Minneapolis, MN 55402
                                 Telephone: (612) 373-0830
                                 Facsimile: (612) 373-0929
                                 E-mail: SDunlop@GreeneEspel.com

                                 Marc E. Elias*
                                 Alexi M. Velez*
                                 Jyoti Jasrasaria*
                                 PERKINS COIE LLP
                                 700 Thirteenth St., N.W., Suite 600
                                 Washington, D.C. 20005-3960
                                 Telephone: (202) 654-6200
                                 Facsimile: (202) 654-6211
                                 melias@perkinscoie.com
                                 avelez@perkinscoie.com
                                 jjasrasaria@perkinscoie.com

                                 Kevin J. Hamilton*
                                 PERKINS COIE LLP
                                 1201 Third Avenue, Suite 4900
                                 Seattle, WA 98101-3099
                                 Telephone: (206) 359-8000
                                 Facsimile: (206) 359-9000
                                 khamilton@perkinscoie.com

                                 Attorneys for Plaintiffs

                                 *Admitted Pro Hac Vice




                                  -28-
